Citation Nr: 0925471	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-11 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability, to 
include upper back pain and low back pain.


ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk 


INTRODUCTION

The Veteran served on active duty from January 2003 to 
January 2007.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.


REMAND

In a July 2007 Notice of Disagreement (NOD), the Veteran 
claimed that airborne activities, parachute landings, and 
weekly ruck marches either aggravated a previously 
undiagnosed congenital condition to cause his upper back and 
low back pain or caused his current upper back and low back 
pain.  

At a September 2006 QTC pre-discharge examination, the 
Veteran was first diagnosed by X-ray with the conditions 
spina bifida and scoliosis.  The Veteran claims not to have 
known of these conditions prior to the September 2006 QTC 
examination.  The examiner did not opine as to whether the 
conditions are congenital defects or diseases, and the 
medical evidence currently of record does not otherwise show 
whether the conditions are defects for which service 
connection is precluded or diseases for which compensation is 
not precluded.  See 38 C.F.R. § 3.303(c) (2008).  

VA's General Counsel has explained that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin, as long as the evidence as 
a whole establishes that the conditions in question were 
incurred or aggravated during service within the meaning of 
VA laws and regulations.  VAOPGCPREC 82-90 (July 18, 1990).  
VA's General Counsel has also expressly stated that the terms 
"disease" and "defects" must be interpreted as being mutually 
exclusive.  The term "disease" is broadly defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  On the other hand, the term "defects" would be 
definable as structural or inherent abnormalities or 
conditions that are more or less stationary in nature.  See 
VAOPGCPREC 82-90 (July 18, 1990).

Because the September 2006 QTC examiner did not opine as to 
whether the conditions of spina bifida and scoliosis are 
congenital defects, the examination report is inadequate for 
rating purposes.  The September 2006 QTC examiner should 
issue an addendum that includes this information. 

In light of these circumstances, the case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, DC 
for the following actions:

1.  The claims folder should be returned to 
the September 2006 QTC examiner.  Based on 
the review of the claims folder and the 
previous examination results, the QTC 
examiner should be requested to provide an 
opinion concerning whether the spina bifida 
is a disease or defect (as those terms are 
defined above) and an opinion concerning 
whether the Veteran's scoliosis is a disease 
or defect (as those terms are defined above.  
If the examiner is of the opinion that one 
or both are diseases, he should provide an 
opinion as to whether it (they) clearly and 
unmistakably existed prior to service and 
clearly and unmistakably underwent no 
permanent increase in severity as a result 
of service.

The rationale for each opinion expressed 
should also be provided.

If the September 2006 QTC examiner is not 
available, the claims folder should be 
provided to another physician with 
appropriate expertise who should be 
requested to review the claims folder and 
provide the requested opinions with 
supporting rationale.

Another examination of the Veteran should 
only be performed if deemed necessary by the 
persons providing the opinions.

2.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the RO or the 
AMC should furnish to the Veteran a 
Supplemental Statement of the Case and 
afford him the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. 

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

 
